Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER STATEMENT
Claims 21-28, 30-38, and 40-42 pending as per RCE filed on 06/28/2021. Applicant filed response 10/18/2021 amending claims 21, 23, 31, 33, 34, 41 and 42. Therefore, claims 21-28, 30-38, and 40-42 are pending.
The claims in the instant application is similar to the claims in parent patents U.S. patents 10,152,714 and 10,089,629. The terminal disclaimers submitted for the parent patents has been approved by the office on 02/18/2022.

EXAMINER’S AMENDMENT
Examiner amendments include amendment to claims 21 and 31 to be entered as examiner amendment authorized by Mr. Dmitry Kagan, Attorney (registration # 74,806) as discussed in a telephone interviews held on Feb 18, 2022 and an interview summary of which is attached herewith. 
	Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
	The application has been amended as follows:

21.	(Currently Amended) A system, comprising: 
a communication system for performing one or more transactions; 
at least one storage device, each storage device comprising a first primary account number; and 
at least one processor configured to: 
receive data related to the first primary account number; 
in response to receiving the data related to the first primary account number, retrieve past transaction details, the past transaction details corresponding to the first primary account number; 
generate, based on the past transaction details, one or more limitations for the first primary account number; 
assign the one or more limitations and a time period to the first primary account number, wherein the time period indicates a time after which the first primary account number cannot be used; 
transmit, using the communication system, a communication comprising a command that cause a recipient device to generate for display the one or more limitations in association with the first primary account number, wherein the command comprises the time period and the one or more limitations; 
receive a transaction request from a merchant system; 
determine, based on the transaction request, that both the time period has not expired and that the one or more limitations have not been violated; and
in response to determining, based on the transaction request, that both the time period has not expired and that the one or more limitations have not been violated, process the transaction request approving the transaction request by sending a message to the merchant system.
22. (Previously Presented) The system of claim 21, wherein the communication system utilizes at least one of Near Field Communication, 802.11, or Bluetooth technology.

23. (Previously Amended) The system of claim 21, wherein the data related to the first primary account number comprises at least one of input from a user or a message from a server received using a network communication device.
24. (Previously Presented) The system of claim 23, further comprising: determining, based on the past transaction details, future transactions, wherein the future transactions are identified by analyzing the past transaction details for transactions commonly made use the first primary account number and one or more recurring payments.
25. (Previously Presented) The system of claim 21, wherein the at least one processor is further configured to receive an input regarding future transactions to be associated with the first primary account number.
26. (Previously Presented) The system of claim 21, wherein the at least one processor is further configured to receive an input regarding whether to deactivate the first primary account number.
27. (Previously Presented) The system of claim 25, wherein the input regarding whether to deactivate the first primary account number comprises instructions to deactivate the first primary account number.
28. (Previously Presented) The system of claim 25, wherein the input regarding whether to deactivate the first primary account number comprises instructions to continue use of the first primary account number.
29. (Canceled)
30. (Previously Presented) The system of claim 21, wherein the at least one processor is further configured to display options to modify the one or more limitations associated with the first primary account number.

31. (Currently Amended) A computer-implemented method comprising:
receiving, using a processor, data related to a first primary account number;
in response to receiving the data related to the first primary account number, retrieving past transaction details, the past transaction details corresponding to the first primary account number; 
generating, based on the past transaction details, one or more limitations for the first primary account number;
assigning the one or more limitations and a time period to the first primary account number, 
wherein the time period indicates a time after which the first primary account number cannot be used; 
transmitting, using a communication system, a communication comprising a command that cause a recipient device to generate for display the one or more limitations in associated with the first primary account number, wherein the command comprises the time period and the one or more limitations; 
receiving a transaction request from a merchant system;
determining, based on the transaction request, that both the time period has not expired and that the one or more limitations have not been violated; and
in response to determining, based on the transaction request, that both the time period has not expired and that the one or more limitations have not been violated, processing the transaction request approving the transaction request by sending a message to the merchant system.
32. (Previously Presented) The computer-implemented method of claim 31, wherein the communication system utilizes at least one of Near Field Communication, 802.11, or Bluetooth technology.
33. (Previously Amended) The computer-implemented method of claim 31, wherein the input data related to the first primary account number comprises at least one of an input from a user or a message communication from a server received using a mobile device.
34. (Previously Amended) The computer-implemented method of claim 31, wherein receiving the input data related to the first primary account number comprises at least one of receiving a message indicating fraudulent account activity or receiving a lost card communication.
35. (Previously Presented) The computer-implemented method of claim 31, further comprising receiving an input regarding future transactions to be associated with the first primary account number.
36. (Previously Presented) The computer-implemented method of claim 31, further comprising receiving an input regarding whether to deactivate the first primary account number.
37. (Previously Presented) The computer-implemented method of claim 36, wherein the input regarding whether to deactivate the first primary account number comprises instructions to deactivate the first primary account number.
38. (Previously Presented) The computer-implemented method of claim 36, wherein the input regarding whether to deactivate the first primary account number comprises instructions to continue use of the first primary account number.
39. (Canceled)
40. (Previously Presented) The computer-implemented method of claim 31, further comprising displaying the one or more limitations associated with the first primary account number.
41. (Previously Amended) The system of claim 24, wherein the at least one processor is further configured to further comprising:
determine locations where past transactions associated with the first primary account number occurred;
define a geographic boundary that includes at least a portion of the locations where the past transactions associated with the first primary account number occurred; and
restrict the future transactions to an area within the geographic boundary by designating the geographic boundary as one of the one or more limitations.
42. (Previously Amended) The computer-implemented method of claim 35, further 
comprising:
determining, locations where past transactions associated with the first primary account number occurred; 
defining a geographic boundary that includes at least a portion of the locations where the past transactions associated with the first primary account number occurred; and
restricting the future transactions to an area within the geographic boundary by designating the geographic boundary as one of the one or more limitations.

Reasons for Allowance
With regards to claim 1, the updated searched prior art of records, alone or combined, does neither anticipate nor render obvious, inter alia, as a whole, the unique feature order of combination of elements of: “generate, based on the past transaction details, one or more limitations for the first primary account number;  assign the one or more limitations and a time period to the first primary account number, wherein the time period indicates a time after which the first primary account number cannot be used; transmit, using the communication system, a communication comprising a command that cause a recipient device to generate for display the one or more limitations in association with the first primary account number, wherein the command comprises the time period and the one or more limitations; receive a transaction request from a merchant system; determine, based on the transaction request, that both the time period has not expired and that the one or more limitations have not been violated; and in response to determining, based on the transaction request, that both the time period has not expired and that the one or more limitations have not been violated, process the transaction request approving the transaction request by sending a message to the merchant system “ in a system and method for temporary transaction processing.
claim 21 above because it includes same/similar limitation indicated above for the reasons for allowance. 

Discussion 
The applicant's remarks filed in response dated 10/18/2021, see pages 7-10 are persuasive that claims as amended in order of combination elements is sufficient to ensure the claim amounts to significantly more than the abstract idea in the unique features as listed above. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. The claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components. 
The order combination elements of the claim is integrated into a practical application by providing a technical solution that solve problem of fraudulent use Primary Account Number (PAN) by imposing limitation on use of compromised PAN based on time period and one or more limitations base on past transaction details of PAN and declining any transaction that violates the imposed limitations based on the past transactions data (see paragraph [026, 070, 075, 090]). The claims provides commands that causes recipient device to automatically display one or more limitations and time period for current PAN based on the user’s past purchase history indicating how the account may or may not be used before cardholder receives the new card in response to the user choose to continue using current PAN/card while reporting fraud or lost card (see Figs. 6A-6D: paragraph 088-091). The ease and timely use of compromised primary account number based on past purchase history limitations per time period limits for the dollar value purchases prevents the purchase by first PAN on a day or time after specified time period and removes the inconvenience to cardholder requiring to wait for new card to arrive before using the account associated with the new PAN (see Specification paragraph [003]). The claims 21 and 31 are eligible because they do not recite a judicial exception as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update of Subject Matter Eligibility 
As per cited/searched prior arts, the notable prior art of Dent et al.  teach retrieving past transaction details corresponding to primary account number (see Fig.8, Account, APR and Limit: paragraph 0059-0061]).  The prior art of Lefor et al. teach changing credit limit on credit card account based on past transaction data ((see Fig. 3C, paragraph [0041-0044]). The non-patent literature of Monterey Credit Union (MCU) disclosed validity of compromised card after notification of compromise (see page 2). The International prior art of Otto disclosed processing transaction only if it will not result in any violation of limitations (see page 11, lines 251-257). None of the cited and updated searched prior arts disclosed the combination of element of claims of the allowed unique features as listed and described above. Therefore, claims 21-28, 30-38, and 40-42 are deemed to be allowable under same rational as the parent patents and over cited and updated searched prior arts of records, and applicants' request for allowance is respectfully granted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        02/19/2022